Case 1:14-cv-02787-KLM-NYW Document 144 Filed 09/09/19 USDC Colorado Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   Civil Action No. 14-cv-02787-KLM-NYW

   LAURAL O’DOWD, for herself and all others similarly situated,

          Plaintiff,

   v.

   ANTHEM, INC., and
   ROCKY MOUNTAIN HOSPITAL AND MEDICAL SERVICE, INC., doing business as
   Anthem Blue Cross and Blue Shield,

        Defendants.
   _____________________________________________________________________

                            AMENDED JUDGMENT
   _____________________________________________________________________
   ENTERED BY MAGISTRATE JUDGE KRISTEN L. MIX

          Pursuant to and in accordance with Fed. R. Civ. P. 58(a) and the orders entered in

   this case, FINAL JUDGMENT is entered.

          Pursuant to the Amended Final Order and Judgment [#143] entered by Magistrate

   Judge Kristen L. Mix on September 9, 2019, which order is incorporated by reference, it is

   ORDERED that the terms of the Settlement Agreement and the Final Order and Judgment

   [#143] shall be forever binding upon, and shall have res judicata, collateral estoppel, and

   all other preclusive effect as to the Released Claims. It is

          FURTHER ORDERED that the parties to the Litigation are ordered to comply with

   the terms of and effectuate the Settlement Agreement. It is

          FURTHER ORDERED that all claims against Defendants in this case are

   DISMISSED WITH PREJUDICE, without fees or costs to any party except as provided in

   the Final Order and Judgment [#143] and except as to any claim of the persons who
Case 1:14-cv-02787-KLM-NYW Document 144 Filed 09/09/19 USDC Colorado Page 2 of 2




   properly requested to Opt Out of the Settlement. It is

         FURTHER ORDERED that this case is CLOSED.



         DATED at Denver, Colorado September 9, 2019.

                                                   FOR THE COURT:
                                                   Jeffrey P. Colwell, Clerk

                                                   By s/ L. Galera__________
                                                   Laura Galera
                                                   Deputy Clerk
